Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,277,670. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of independent claim 1 combined with dependent claim 2U.S. Patent No. 11,277,670.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,798,462. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 1 of the current application is an obvious variation of independent claim 1 of U.S. Patent No. 10,798,462.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (JP2009-118033A) in view of Hou (US 2016/0073153A1).
Regarding claim 1, Ishikawa discloses: An apparatus (1, figs. 1-2, 9-10) for automatically controlling a volume of a home entertainment device (2, figs. 1-2; abstract/solution), comprising: a user interface (figs. 1-2; abstract/solution); a memory (25, fig. 2, 10) for storing processor-executable instructions; a processor (figs. 9-10) coupled to the memory, and the user interface, for executing the processor-executable instructions that causes the apparatus to: receive, by the processor via the user interface, a desired volume setting from a user of the apparatus, the desired volume setting associated with a desired volume produced by the home entertainment device when an HVAC component inside a home is activated; store, by the processor, the desired volume setting in the memory; determine, by the processor, that an ambient sound level in proximity to the apparatus has changed in excess of a predetermined threshold; and in response to determining that the ambient sound level has changed in excess of the predetermined threshold, cause, by the processor, the home entertainment device to modify the volume produced by the home entertainment device in accordance with the desired volume setting (figs. 1-14; see description of third embodiment).
Regarding claim 11, Ishikawa discloses: A method performed by an apparatus (1, figs. 1-2, 9-10) for automatically controlling a volume of a home entertainment device(2, figs. 1-2; abstract/solution), comprising: receiving a desired volume setting from a user of the apparatus (figs. 9-10), the desired volume setting associated with a desired volume produced by the home entertainment device when an HVAC component inside a home is activated; storing the desired volume setting; determining that an ambient sound level in proximity to the apparatus has changed in excess of a predetermined threshold; and in response to determining that the ambient sound level has changed in excess of the predetermined threshold, causing the home entertainment device to modify the volume produced by the home entertainment device in accordance with the desired volume setting (figs. 1-14; see description of third embodiment).
Ishikawa differs from claims 1, 11 in that he does not specifically disclose the underlined claim limitations such as adjusting audio volume when an HVAC component inside a home is activated.
However, Hou discloses: such as adjusting audio volume when an HVAC component inside a home is activated (“The process may begin at operation 510, where the AAM 200 may determine audio adjustments based on background noise. In various embodiments, the AAM may, based on background noise, such as, for example, air-conditioning noise, increase volume of audio content being presented to account for background noise.”: paragraphs: 0048; 0033).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishikawa’s system to provide for the following: adjusting audio volume when an HVAC component inside a home is activated as this arrangement would facilitate to address noise generated by components such as HVAC to adjust audio volume of devices as taught by Hou.
Regarding claims 2-6, 12-16, Ishikawa further teaches: wherein the user interface comprises a wireless receiver, and the desired volume setting is received by the processor via the wireless receiver, wherein the user interface comprises a physical interface located on the apparatus, further comprising: an emitter coupled to the processor; wherein the processor-executable instructions that causes the home entertainment device to modify a volume produced by the home entertainment device in accordance with the desired volume setting comprises instructions that causes the apparatus to: transmit, by the processor via the emitter, a volume control signal, the volume control signal for causing the volume of the home entertainment device to increase, wherein the desired volume setting comprises a relative volume increase, wherein the desired volume setting comprises an absolute volume setting (figs. 1-2, 9-14; see description of third embodiment).
Claim(s) 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Hou  as applied to claims 1,11 above, and further in view of Lou (US 2009/0185080A1).
The combination differs from claims 7-8, 17-18 in that it does not specifically disclose: wherein the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the user interface, an identification of the home entertainment device; store, by the processor, the identification in the memory; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal, further comprising: an RF receiver coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the RF receiver, an identification of the home entertainment device; store, by the processor, the identification in the memory; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal.
However, Lou discloses: wherein the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the user interface, an identification of the home entertainment device; store, by the processor, the identification in the memory; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal, further comprising: an RF receiver coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the RF receiver, an identification of the home entertainment device; store, by the processor, the identification in the memory; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal (figs. 1-3; abstract; paragraphs: 0003; 0010-0011; 0023; 0026-0027; 0030).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to provide for the following: wherein the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the user interface, an identification of the home entertainment device; store, by the processor, the identification in the memory; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal, further comprising: an RF receiver coupled to the processor; and the processor-executable instructions further comprise instructions that causes the apparatus to: receive, by the processor via the RF receiver, an identification of the home entertainment device; store, by the processor, the identification in the memory; and select, by the processor, a communication protocol stored in the memory in association with the identification to generate the volume control signal as this arrangement would facilitate controlling multiple entertainment devices using remote controller as taught by Lou.
Claims 9-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (subject terminal disclaimer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2008/0043996A1) to Dolph et al. systems and arrangements for controlling audio levels based on user selectable parameters which teaches: [0041] Referring to FIG. 3, another user interface which is similar to a browser environment is disclosed. The user can create a system by adding audio devices to a list of controllable audio devices. These audio devices should be controllable via some form of remote input and if not, the device speaker output cable could be connected to a "volume controller" that will intercept the signal before it connects to the speakers such that, at least the volume of the uncontrolled device can be regulated. In this embodiment, a user can turn the audio event system controller "on and off" via a selectable enable button 302.
[0042] Thus, when configuring a system or when it is desired to add a component or an audio device to the system, the user can place the cursor in block 304 and type in the name of the audio device. Once a device is added it can appear in a pull down audio device list 306 and attributes or features can be assigned to the device. In the described embodiment "Television" has been added to the list and is the "selected" device from the list of devices in the pull down menu 306. When a device is selected and viewable in device list 306, many mode related user configurable parameters can be assigned to the selected device.
[0043] For example, since each device on the device list may have a different method of communicating and utilize a different protocol, the user can select or enter the method and protocol in the communication method/protocol entry box 315. For a television, the communication method may be an infrared diode for a class B universal remote. The user can enter this information into box 315.
--(CN 203027459U) to He et al. discloses an automobile audio volume control device which teaches: The utility model claims an automobile audio volume control, the volume control device comprises an air conditioner controller and a car audio host: the air conditioner controller, for sending the state the blower of the air conditioner to the car audio host machine; said car audio host, connected with the air conditioner controller, used for according to the state of the air conditioner blower adjusting car stereo volume. The utility model can be adaptive to adjust the volume of the vehicle audio, such that the volume is increased along with the increase of the volume of the air-conditioning blower, with the decrease of the air conditioner blower volume decreases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651